Citation Nr: 1449376	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to an annual clothing allowance for the 2011 calendar year.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972 and August 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision by the Department of Veterans Affairs (VA) Medical Center in Tuscaloosa, Alabama.  In April 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.


FINDING OF FACT

For the year 2011, the Veteran made use of a VA-provided, prescribed knee brace that tends to wear out clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the year 2011 have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.810 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, a clothing allowance is authorized if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing or uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1) (2013).  

In this case, the Veteran is service-connected for right knee degenerative arthritis, patellofemoral syndrome with chondromalacia, evaluated as 20 percent disabling, and left knee degenerative arthritis, patellofemoral syndrome with chondromalacia  and meniscus derangement, rated 10 percent.  He claims that he should be paid his annual clothing allowance for the 2011 calendar year.  The Veteran testified that he received an annual clothing allowance prior that year and the clothing allowance was reinstated afterwards.  He also testified that he has worn knee braces for many years (since 1987) because his knee "will pop out of the joint."  He stated that the knee braces rub against the fabric of his jeans, causing them to wear out.  The Veteran's VA treatment records tend to corroborate his assertions, as they show he has been issued knee braces.  

The Veteran is competent to describe what he observes and his account is found to be persuasive as to the question of whether his knee braces tends to cause his clothing to wear out prematurely.  By resolving all material issues of fact and law in his favor, the Board finds the Veteran is entitled to a clothing allowance for 2011.  Accordingly, the claim is granted.  

As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 


ORDER

An annual clothing allowance for 2011 is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


